Exhibit 10.10

 

Equitable Resources, Inc.

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

 

Amended and Restated as of May 15, 2003

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

1.1                               Purpose of Plan.

 

This Equitable Resources, Inc. Directors’ Deferred Compensation Plan (the
“Plan”) hereby is created to provide an opportunity for the members of the Board
of Directors of Equitable Resources, Inc. (the “Board”) to defer payment of all
or a portion of the fees to which they are entitled as compensation for their
services as members of the Board.  The Plan also shall provide for an award of
Phantom Stock to certain members of the Board and for the deferral of stock
units and phantom stock awarded pursuant to the 1999 Equitable Resources, Inc.
Non-Employee Directors’ Stock Incentive Plan (the “NEDSIP”).  In addition, Plan
Participants shall be entitled to direct the Company to transfer to this Plan
directors’ fees previously deferred under the 1980 Board of Directors’ Deferred
Compensation Plan as in effect prior to May 26, 1999 (the “Prior Plan”).  The
Plan originally was effective as of May 26, 1999, and supersedes all prior
deferred compensation and retirement plan arrangements established or maintained
for the benefit of non-employee members of the Board.  The Plan was amended and
restated (i) as of May 16, 2000, to reflect a change in the benefits committee
structure of the Company, (ii) as of December 6, 2000 to provide for increased
flexibility in directing investment in available investment options, and to
modify vesting of Phantom Stock, and (iii) as of May 15, 2003 to reflect the
payment of deferred stock units to non-employee directors in substitution for
stock options.

 

ARTICLE II

 

DEFINITIONS

 

When used in this Plan and initially capitalized, the following words and
phrases shall have the meanings indicated:

 

2.1                               “Account” means the total of a Participant’s
Deferral Account, Phantom Stock Account and Transferred Amounts Account under
the Plan.

 

2

--------------------------------------------------------------------------------


 

2.2                               “Beneficiary” means the person or persons
designated or deemed to be designated by the Participant pursuant to Section 7.1
of the Plan to receive benefits payable under the Plan in the event of the
Participant’s death.

 

2.3                               “Change in Control” means any of the following
events:

 

(a)                                  The sale or other disposition by the
Company of all or substantially all of its assets to a single purchaser or to a
group of purchasers, other than to a corporation with respect to which,
following such sale or disposition, more than eighty percent (80%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of the Board of Directors is then owned beneficially,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the outstanding
Company common stock and the combined voting power of the then outstanding
voting securities immediately prior to such sale or disposition in substantially
the same proportion as their ownership of the outstanding Company common stock
and voting power immediately prior to such sale or disposition.

 

(b)                                 The acquisition in one or more transactions
by any person or group, directly or indirectly, of beneficial ownership of
twenty percent (20%) or more of the outstanding shares of Company common stock
or the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of the Board; provided,
however, that any acquisition by (x) the Company or any of its subsidiaries, or
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its subsidiaries or (y) any person

 

3

--------------------------------------------------------------------------------


 

that is eligible, pursuant to Rule 13d-1(b) under the Exchange Act (as such rule
is in effect as of November 1, 1995) to file a statement on Schedule 13G with
respect to its beneficial ownership of Company common stock and other voting
securities whether or not such person shall have filed a statement on Schedule
13G, unless such person shall have filed a statement on Schedule 13D with
respect to beneficial ownership of fifteen percent (15%) or more of the
Company’s voting securities, shall not constitute a Change in Control;

 

(c)                                  The Company’s termination of its business
and liquidation of its assets;

 

(d)                                 The reorganization, merger or consolidation
of the Company into or with another person or entity, by which reorganization,
merger or consolidation the persons who hold one hundred percent (100%) of the
voting securities of the Company prior to such reorganization, merger or
consolidation receive or continue to hold less than sixty percent (60%) of the
outstanding voting shares of the new or continuing corporation; or

 

(e)                                  If, during any two-year period, less than a
majority of the members of the Board are persons who were either (i) nominated
or recommended for election by at least two-thirds vote of the persons who were
members of the Board or Nominating Committee of the Board at the beginning of
the period, or (ii) elected by at least two-thirds vote of the persons who were
members of the Board at the beginning of the period.

 

2.4                               “Code” means the Internal Revenue Code of
1986, as amended.

 

2.5                               “Committee” means the Compensation Committee
of the Board.

 

2.6                               “Company” means Equitable Resources, Inc. and
any successor thereto.

 

4

--------------------------------------------------------------------------------


 

2.7                               “Deferral Account” means the recordkeeping
account established on the books and records of the Company to record a
Participant’s deferral amounts under Section 5.1 of the Plan, plus or minus any
investment gain or loss allocable thereto under Section 5.5 of the Plan.

 

2.8                               “Directors’ Fees” means the fees that are paid
by the Company to members of the Board as compensation for services performed by
them as members of the Board.

 

2.9                               “Enrollment Form” means the agreement to
participate and related elections filed by a Participant pursuant to Section 5.1
of the Plan, in the form prescribed by the Committee, directing the Company to
reduce the amount of Directors’ Fees otherwise currently payable to the
Participant and credit such amount to the Participant’s Deferral Account
hereunder.

 

2.10                        “Hardship Withdrawal” shall have the meaning set
forth in Section 6.4 of the Plan.

 

2.11                      “In-Service Distribution” shall have the meaning set
forth in Section 6.3 of the Plan.

 

2.12                        “Investment Options” means the investment options
described in Appendix A to the Plan into which a Participant may direct all or
part of his or her Deferral Account and/or Transferred Amounts Account pursuant
to Section 5.2 of the Plan.

 

2.13                        “Investment Return Rate” means:

 

(a)                                  In the case of an Investment Option named
in Exhibit A of a fixed income nature, the interest deemed to be credited as
determined in accordance with the procedures applicable to the same investment
option provided under the Equitable Resources, Inc. Employee Savings Plan,
originally adopted September 1, 1985, as amended (“Equitable 401(k) Plan”);

 

(b)                                 In the case of a Investment Option named in
Exhibit A of an equity investment nature, the increase or decrease in deemed
value and any dividends deemed to be credited as determined in accordance with
the

 

5

--------------------------------------------------------------------------------


 

procedures applicable to the same investment option provided under the Equitable
401(k) Plan; or

 

(c)                                  In the case of the Equitable Resources
Common Stock Fund, the increase or decrease in the deemed value, and the
reinvestment in the Equitable Resources Common Stock Fund of any dividends
deemed to be credited, as determined in accordance with the procedures
applicable to investments in the Equitable Resources Common Stock Fund under the
Equitable 401(k) Plan.

 

2.14                        “Irrevocable Trust” means a grantor trust that may
be established prior to the occurrence of a Change in Control of the Company to
assist the Company in fulfilling its obligations under this Plan but which shall
be established by the Company in the event of a Change in Control of the
Company.  All amounts held in such Irrevocable Trust shall remain subject to the
claims of the general creditors of the Company and Participants in this Plan
shall have no greater rights to any amounts held in any such Irrevocable Trust
than any other unsecured general creditor of the Company.

 

2.15                        “Participant” means any non-employee member of the
Board who (i) receives an award of Phantom Stock pursuant to Section 4.1 of the
Plan or an award of Phantom Stock under the NEDSIP, (ii) who elects to
participate in the Plan for purposes of deferring his or her Directors’ Fees by
filing an Enrollment Form with the Committee pursuant to Section 5.1 of the
Plan, and/or (iii) who elects to transfer amounts previously deferred under the
Prior Plan to this Plan by filing a Transfer of Existing Account Credits, or
other form supplied by and/or acceptable to the Committee, pursuant to Section
5.2 of the Plan.

 

6

--------------------------------------------------------------------------------


 

2.16                        “Phantom Stock” means those shares of the common
stock or stock units of the Company:

 

(i)                                     conditionally awarded to certain members
of the Board in the amounts described in Appendix B to the Plan,

 

(ii)                                  which are subject to forfeiture in
accordance with Section 6.1(a) of the Plan,

 

(iii)                               which are contributed to the Irrevocable
Trust by the Company to assist it in satisfying its potential obligations under
this Plan, and

 

(iv)                              which will be distributed to eligible Plan
Participants satisfying all the conditions of this Plan, or

 

(v)                                 awarded pursuant to the NEDSIP, and

 

(vi)                              which will be distributed to eligible Plan
Participants in the form elected by the Plan Participant and at the time
specified in the Phantom Stock Agreement referred to in Section 2.18(ii) of the
Plan.

 

2.17                        “Phantom Stock Account” means the recordkeeping
account established on the books and records of the Company to record the number
of shares of Phantom Stock allocated to a Participant under the Plan.

 

2.18                        “Phantom Stock Agreement” means

 

(i)                                     the agreement filed by a Participant
pursuant to Section 4.1(a) of the Plan in the form prescribed by the Committee
directing the Company to convert the Participant’s benefit under the Equitable
Resources, Inc. Directors’ Defined Benefit Plan (the “Defined Benefit Plan”)
into Phantom Stock

 

7

--------------------------------------------------------------------------------


 

under this Plan and relinquishing all rights to any benefits under such Defined
Benefit Plan, and

 

(ii)                                  any agreements and/or terms of award of
Phantom Stock under the NEDSIP pursuant to which Phantom Stock is or may be
deferred.

 

2.19                        “Plan” means this Equitable Resources, Inc.
Directors’ Deferred Compensation Plan, as amended from time to time.

 

2.20                        “Plan Year” means a twelve-month period commencing
January 1 and ending the following December 31.

 

2.21                        “Prior Plan” means the 1980 Board of Director’s
Deferred Compensation Plan as in effect prior to May 26, 1999, under which
members of the Board were permitted to defer payment of all or a portion of the
fees to which they were entitled as compensation for their services as members
of the Board.

 

2.22                        “Transferred Amounts Account” means the
recordkeeping account established on behalf of a Participant to account for
those amounts previously deferred under the Prior Plan which were transferred to
this Plan by filing a Transfer of Existing Account Credits, or other form
supplied by and/or acceptable to the Committee, pursuant to Section 5.2 of the
Plan.

 

2.23                        “Transfer of Existing Account Credits” means the
form filed with the Committee by a Participant directing the Committee to
transfer amounts previously deferred under the Prior Plan to this Plan.

 

2.24                        “Valuation Date” means the last day of each calendar
quarter and any other date determined by the Committee or specified herein.

 

2.25                        “Year of Service” means the twelve (12) month period
beginning on the first day an individual is a member of the Board, and each
twelve (12) month period thereafter.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1                               Eligibility for Phantom Stock Account.

 

Eligibility to participate in the Plan for purposes of the Phantom Stock Account
under Article IV  of the Plan is limited to those non-employee members of the
Board who are either (i) designated by the Committee and listed on Exhibit B to
the Plan or (ii) who receive Phantom Stock pursuant to the terms of the NEDSIP. 
An eligible Board member shall commence participation in the Plan for purposes
of the Phantom Stock Account on the earlier of May 26, 1999 or the date on which
an award of Phantom Stock is made pursuant to the terms of the NEDSIP.

 

3.2                               Eligibility for Deferral Account.

 

Eligibility to participate in the Plan for purposes of deferring Directors’ Fees
under Section 5.1 of the Plan is limited to non-employee members of the Board. 
An eligible Board member shall commence participation in the Plan for purposes
of deferring Directors’ Fees as of the first day of the month following the
receipt of his or her Enrollment Form by the Committee.

 

3.3                               Eligibility for Transferred Amounts Account.

 

Eligibility to elect to transfer Transferred Amounts to this Plan is limited to
those non-employee members of the Board who were participants in the Prior Plan
and who had accounts in the Prior Plan as of May 25, 1999, representing fees for
their prior service as members of the Board which were previously deferred
pursuant to the terms of the Prior Plan.  An eligible Board member not otherwise
participating pursuant to Sections 3.1 or 3.2 of the Plan shall become a
Participant in the Plan and have a Transferred Amounts Account established on
his or her behalf as of the effective date of any transfer of Transferred
Amounts to this Plan.

 

9

--------------------------------------------------------------------------------


 

3.4                               Ineligible Participant.

 

Notwithstanding any other provisions of this Plan to the contrary, if the
Committee determines that the participation in the Plan by any Board member will
jeopardize the status of the Plan as exempt from the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or regulations thereunder, the
Committee may, in its sole discretion, determine that such Participant shall
cease to be eligible to participate in the Plan.  As soon as administratively
feasible following such determination, the Company shall make a lump sum
payment, in cash and/or shares of Company common stock, as applicable, to the
Participant equal to the value of his or her Account as of the most recent
Valuation Date, less any income or employment tax withholding required under
applicable law.  Upon such payment, no benefit shall thereafter be payable under
this Plan either to the Participant or any Beneficiary of the Participant, and
all of the Participant’s elections as to the time and manner of payment of his
or her Account shall be deemed canceled.

 

ARTICLE IV

 

PHANTOM STOCK ACCOUNT

 

4.1                               Phantom Stock Award.

 

(a)                                  As of May 26, 1999, the Phantom Stock
Account of a Participant eligible for an award of Phantom Stock pursuant to
Section 3.1(i) of the Plan shall be credited with an award of Phantom Stock in
the number of shares specified in Exhibit B to the Plan.  The Company shall
contribute shares of Company common stock to the Irrevocable Trust in an amount
equal to the aggregate number of shares of Phantom Stock credited to all Phantom
Stock Accounts under the Plan from such awards.  Any such contributions to an
Irrevocable Trust and related investments shall be solely to assist the

 

10

--------------------------------------------------------------------------------


 

Company in satisfying its obligations under this Plan and no Participant shall
have any right, title or interest whatsoever in any such contributions or
investments.

 

(b)                                 As of the date of any Phantom Stock award
pursuant to the terms of the NEDSIP, the Phantom Stock Account of a Participant
eligible for such award shall be credited with the number of Phantom Stock units
as specified in such award.  The Company shall not be required to contribute any
shares or other property to the Irrevocable Trust for such awards.

 

4.2                               Valuation of Phantom Stock Account; Deemed
Reinvestment of Dividends.

 

As of each Valuation Date, the value of a Participant’s Phantom Stock Account
shall equal (i) the value of the number of shares of Phantom Stock credited to
such account as of the last Valuation Date, plus (ii) the value of the number of
shares of Phantom Stock deemed to have been credited to such account as a result
of the deemed reinvestment of any dividends deemed to have been paid on such
Phantom Stock since the last Valuation Date.  Any dividends paid on the common
stock of the Company shall be deemed to be paid on the Phantom Stock under the
Plan in an equal amount; provided, however, that to the extent they are paid in
a form other than additional shares of the common stock of the Company, they
shall be deemed to be immediately reinvested in such number of shares of the
common stock of the Company as are represented by the aggregate amount of the
dividends divided by the value of one share of the common stock of the Company
on the date the dividend is paid.

 

For purposes of this Plan, the “value” of a share of Phantom Stock shall be
deemed to equal the closing price of a share of Company common stock as listed
on the New York Stock Exchange (“NYSE”) on any date of reference.  In the event
that the date of reference is a date on which the NYSE is not open for business,
the value of a share of Phantom Stock shall equal the average of the closing
prices on the dates immediately preceding and following the date of reference
during

 

11

--------------------------------------------------------------------------------


 

which the NYSE was open for business.  Notwithstanding anything in this Plan to
the contrary, the Company may adopt alternate procedures for determining the
value of Phantom Stock in the event Company common stock ceases to be traded on
the NYSE or to reflect the occurrence of a Conversion Event described in Section
4.3.

 

For purposes of determining the value of the Phantom Stock credited to a
Participant’s Phantom Stock Account as of any time of reference, each share of
Phantom Stock shall be deemed equivalent in value to one share of the
outstanding shares of common stock of the Company.  For purposes of valuing a
Participant’s Phantom Stock Account upon the termination of his or her
membership on the Board, the Valuation Date shall be the business day coincident
with or immediately preceding the termination of the Participant’s Board
membership.

 

4.3                             Adjustment and Substitution of Phantom Stock.

 

In the event of:  (a) a stock split (or reverse stock split) with respect to the
common stock of the Company; (b) the conversion of the common stock of the
Company into another form of security or debt instrument of the Company; (c) the
reorganization, merger or consolidation of the Company into or with another
person or entity; or (d) any other action which would alter the number of,
and/or shareholder rights of, holders of outstanding shares of the common stock
of the Company (collectively, a “Conversion Event”), then, notwithstanding the
fact that Plan Participants have no rights to the shares of Company common stock
represented by their Phantom Stock Account nor to the shares of such Company
common stock which may be contributed by the Company to the Irrevocable Trust,
the number of shares of Phantom Stock then allocated to a Participant’s Phantom
Stock Account shall be deemed to be converted, to the extent possible, to
reflect any such Conversion Event to the same extent as the shares of holders of
outstanding shares of Company common stock would have been converted upon the
occurrence of the Conversion Event.  On and after any such Conversion Event,
this Plan shall be applied, mutatis mutandis, as if the Participant’s Phantom
Stock Account was comprised of the

 

12

--------------------------------------------------------------------------------


 

cash, securities, notes or other instruments into which the outstanding shares
of Company common stock was converted.  Following the occurrence of a Conversion
Event, the Board is authorized to amend the Plan as it, in its sole discretion,
determines to be necessary or appropriate to address any administrative or
operational details presented by the Conversion Event which are not addressed in
the Plan.

 

4.4                               Shareholder Rights.

 

Except as specifically provided herein, an award of Phantom Stock under the Plan
shall not entitle a Participant to voting rights or any other rights of a
shareholder of the Company.

 

4.5                             Statement of Phantom Stock Account.

 

As soon as administratively feasible following the last day of each calendar
quarter, the Committee shall provide to each eligible Participant a statement of
the value of his or her Phantom Stock Account as of the most recent Valuation
Date.

 

ARTICLE V

 

DEFERRAL ACCOUNT; TRANSFERRED AMOUNTS ACCOUNT

 

5.1                               Deferral of Directors’ Fees.

 

Any non-employee member of the Board may elect to defer a specified percentage
of his or her Directors’ Fees under the Plan by submitting to the Committee a
written Enrollment Form.  Such election shall be effective with respect to
Directors’ Fees paid for services performed by such Participant beginning the
first day of the month following the receipt by the Committee of the
Participant’s Enrollment Form and shall remain in effect until withdrawn by the
Participant by written notice to the Committee in accordance with uniform rules
established by the Committee; provided that a Participant who withdraws his or
her Enrollment Form during a Plan Year may not then file another Enrollment Form
with the Committee with respect to the same Plan Year.

 

13

--------------------------------------------------------------------------------


 

The withdrawal by a Participant of his or her Enrollment Form shall be effective
with respect to Directors’ Fees payable on or after the first day of the month
following the receipt of such notice by the Committee.

 

5.2                               Option to Establish a Transferred Amounts
Account.

 

Any non-employee member of the Board may elect to have amounts previously
deferred under the Prior Plan transferred to this Plan by filing with the
Committee a Transfer of Existing Account Credits, or other form supplied by
and/or acceptable to the Committee.  Such election may be made at any time;
provided, however, that any such election must represent the transfer to this
Plan of the eligible non-employee Board member’s entire account under the Prior
Plan.  Upon receipt of any such election, the Committee shall cause a
Transferred Amounts Account to be established for the Participant under this
Plan documenting the amount initially transferred.  Except to the extent
necessary to comply with any applicable law or regulation, in the event that a
Participant electing to transfer a Transferred Amount from the Prior Plan
previously elected (or subsequently elects) to defer Director’s Fees under the
Plan by filing with the Committee a written Enrollment Form, a separate
Transferred Amounts Account will not be maintained after the initial transfer to
the Plan and all Transferred Amounts shall be commingled with and invested and
reinvested in the same manner as a Participant’s Deferral Account hereunder.

 

5.3                               Investment Direction.

 

A Participant may direct that amounts deferred pursuant to his or her Enrollment
Form (and/or, as the context so requires, amounts deferred under the Prior Plan
which are transferred to this Plan in accordance with an election made pursuant
to Section 5.2) be deemed to be invested in one or more of the Investment
Options listed in Exhibit A to the Plan (a “New Money Election”) and credited
with shares or units in each such Investment Option in the same manner as
equivalent contributions would be invested under the same Investment Options
available under the Equitable 401(k) Plan.  Except as otherwise provided with
respect to directions to

 

14

--------------------------------------------------------------------------------


 

invest in the Equitable Resources Common Stock Fund (“Company Stock Fund”), a
Participant may direct that amounts previously credited to his or her Deferral
Account and/or Transferred Amount Account and deemed invested in the available
Investment Options be transferred between and among the then available
Investment Options (a “Reallocation Election”).

 

Special rules apply to directions to invest in the Company Stock Fund.  No
restrictions are placed on New Money Elections.  Accordingly, a Participant may
make a New Money Election to invest in the Company Stock Fund or to cease future
investments in such Fund in the same manner as any other Investment Option. 
Reallocation Elections, however, may not direct that amounts previously credited
to a Participant’s Deferral Account and/or Transferred Amount Account and which
were directed to be invested in the Company Stock Fund be transferred out of
such Fund and into another Investment Option.

 

Reallocation Elections into the Company Stock Fund are permitted.  Accordingly,
no restrictions apply to Reallocation Elections directing that amounts
previously credited to a Participant’s Deferral Account and/or Transferred
Amount Account and which were directed to be invested in an Investment Option
other than the Company Stock Fund be transferred out of such other Investment
Option and into the Company Stock Fund.

 

Except as otherwise provided with respect to the Company common stock,
regardless of whether the investment direction is a New Money Election or a
Reallocation Election, a Participant’s Deferral Account and/or Transferred
Amount Account shall only be deemed to be invested in such Investment Options
for purposes of crediting investment gain or loss under Section 5.5 of the Plan
and the Company shall not be required to actually invest, on behalf of any
Participant, in any Investment Option listed on Exhibit A to the Plan. 
Notwithstanding the preceding sentence, the Company may, but shall not be
required to, elect to make contributions to an Irrevocable Trust in an amount
equal to the amounts deferred by Participants and actually invest such
contributions in the Investment Options elected by a particular Participant;
provided, however,

 

15

--------------------------------------------------------------------------------


 

that the Company shall contribute shares of Company common stock to the
Irrevocable Trust in an amount equal to the aggregate number of shares of
Company common stock represented by Participant investment directions to the
Company Stock Fund.  Any such contributions to an Irrevocable Trust and related
investments shall be solely to assist the Company in satisfying its obligations
under this Plan and no Participant shall have any right, title or interest
whatsoever in any such contributions or investments.

 

All investment elections shall be made by written notice to the Committee in
accordance with uniform procedures established by the Committee; provided,
however, that investment directions to an Investment Option must be in multiples
of whole percents (1%) or whole dollars ($1.00).  Any such investment election
shall be effective as of the Valuation Date immediately following the date on
which the written notice is received and shall remain in effect until changed by
the Participant.  In the event that a Participant fails to direct the investment
of his or her account, the Committee shall direct such Participant’s Deferral
Account and/or Transferred Amounts Account to an Investment Option named in
Exhibit A of a fixed income nature.

 

5.4                               No Right to Investment Options.

 

Notwithstanding anything in the Plan to the contrary, the Investment Options
offered under the Plan may be changed or eliminated at any time in the sole
discretion of the Benefits Investment Committee of the Company.  Prior to the
change or elimination of any Investment Option under the Plan, the Committee
shall provide written notice to each Participant with respect to whom a Deferral
Account and/or Transferred Amount Account is maintained under the Plan and any
Participant who has directed any part of his or her Deferral Account and/or
Transferred Amount Account to such Investment Option shall be permitted to
redirect such portion of his or her Deferral Account and/or Transferred Amount
Account to another Investment Option offered under the Plan.

 

16

--------------------------------------------------------------------------------


 

5.5                               Crediting of Investment Return.

 

Each Participant’s Deferral Account and/or Transferred Amount Account shall be
credited with deemed investment gain or loss at the Investment Return Rate as of
each Valuation Date, based on the average daily balance of the Participant’s
Deferral Account and/or Transferred Amount Account since the immediately
preceding Valuation Date, but after such Deferral Account and/or Transferred
Amount Account has been adjusted for any contributions or distributions to be
credited or deducted for such period.  Until a Participant or his or her
Beneficiary receives his or her entire Deferral Account and/or Transferred
Amount Account, the unpaid balance thereof shall be credited with investment
gain or loss at the Investment Return Rate, as provided in this Section 5.5 of
the Plan.

 

5.6                               Valuation of Deferral Account.

 

As of each Valuation Date, a Participant’s Deferral Account and/or Transferred
Amount Account shall equal (i) the balance of the Participant’s Deferral Account
and/or Transferred Amount Account as of the immediately preceding Valuation
Date, plus (ii) the Participant’s deferred Directors’ Fees since the immediately
preceding Valuation Date, plus or minus (iii) investment gain or loss credited
as of such Valuation Date pursuant to Section 5.5 of the Plan, and minus (iv)
the aggregate amount of distributions, if any, made from such Deferral Account
and/or Transferred Amount Account since the immediately preceding Valuation
Date.  For purposes of valuing a Participant’s Deferral Account and/or
Transferred Amount Account upon the termination of the Participant’s membership
on the Board, the Valuation Date shall be the business day coinciding with or
immediately preceding the date of the termination of the Participant’s Board
membership.

 

17

--------------------------------------------------------------------------------


 

5.7                               Statement of Deferral Account and/or
Transferred Amount Account.

 

As soon as administratively feasible following the last day of each calendar
quarter, the Committee shall provide to each Participant a statement of the
value of his or her Deferral Account and/or Transferred Amount Account as of the
most recent Valuation Date.

 

ARTICLE VI

 

PAYMENT OF BENEFITS

 

6.1                             Payment of Phantom Stock Account.

 

(a)                                  As soon as administratively feasible
following a Participant’s termination of membership on the Board for any reason,
and in accordance with the election provided in Section 6.5 of the Plan, the
Company shall distribute to the Participant or, in the event of the
Participant’s death, to his Beneficiary, the number of shares of Company common
stock payable, based on awards credited to the Participant’s Phantom Stock
Account pursuant to Section 4.1(a) of the Plan, as determined in accordance with
Article IV of the Plan, less any income tax withholding required under
applicable law.

 

(b)                                 As soon as administratively feasible
following the date provided for payment pursuant to the terms of a Phantom Stock
Agreement described in Section 2.18(ii) of the Plan, and in accordance with the
election provided in Section 6.5 of the Plan, the Company shall pay or
distribute to the Participant or, in the event of the Participant’s death, to
his Beneficiary, either an amount equal to the value of the Participant’s
Phantom Stock Account then payable, or the number of shares of Company common
stock then payable, whichever form is elected by the

 

18

--------------------------------------------------------------------------------


 

Participant, based on awards credited to the Participant’s Phantom Stock Account
pursuant to Section 4.1(b) of the Plan, as determined in accordance with
Article IV of the Plan, less any income tax withholding required under
applicable law.

 

6.2                               Payment of Deferral and/or Transferred Amounts
Account.

 

As soon as administratively feasible following a Participant’s termination of
membership on the Board and in accordance with the election provided in
Section 6.5 of the Plan, and without regard to whether the Participant is
entitled to payment of his or her Phantom Stock Account, the Company shall pay
to the Participant or, in the event of the Participant’s death, to his
Beneficiary, an amount equal to the value of the Participant’s Deferral Account
and/or Transferred Amount Account, as determined in accordance with Article V of
the Plan, less any income tax withholding required under applicable law.  Except
as otherwise provided in the following sentence, such payment shall be made in
cash in the form elected by the Participant pursuant to Section 6.5 of the
Plan.  Notwithstanding the preceding sentence, to the extent the Participant had
directed that any portion of his Deferral Account and/or Transferred Amount
Account be invested in the Company Stock Fund, the Company shall distribute such
portion in such number of shares of Equitable Resources Common Stock as would be
represented by an equal amount invested in the Company Stock Fund under the
Company 401(k) Plan.

 

6.3                               In-Service Distribution of Deferral and/or
Transferred Amounts Account.

 

A Participant may make an irrevocable election to receive a distribution of all
or a specified dollar amount of his or her Deferral Account and/or Transferred
Amount Account on a date certain in the future prior to the termination of his
or her membership on the Board (an “In-Service Distribution”); provided that
such In-Service Distribution shall be subject to any income tax withholding
required under applicable law.  Such election must be made in writing at

 

19

--------------------------------------------------------------------------------


 

the time the Participant first elects to participate in this Plan by filing an
Enrollment Form with the Committee.

 

For purposes of reducing a Participant’s Deferral Account and/or Transferred
Amount Account and adjusting the balances in the various Investment Options in
which such reduced Deferral Account and/or Transferred Amount Account is deemed
to be invested to reflect such In-Service Distribution, amounts represented by
such In-Service Distribution shall be deemed to have been withdrawn first, on a
pro rata basis, from that portion of his Deferral Account and/or Transferred
Amounts Account deemed to be invested in Investment Options other than the
Equitable Common Stock Fund (the “Non Stock Investments”) and, second, to the
extent the In-Service Distribution cannot be fully satisfied by a deemed
withdrawal of the Non Stock Investments, from the portion deemed invested in the
Company Stock Fund.

 

Any such In-Service Distribution shall be made in one lump sum cash payment. 
Notwithstanding the preceding sentence, to the extent the Participant had
directed that any portion of his Deferral Account and/or Transferred Amount
Account be invested in the Company Stock Fund, the Company shall distribute such
portion in such number of shares of Equitable Resources Common Stock as would be
represented by an equal amount invested in the Company Stock Fund under the
Company 401(k) Plan.

 

6.4                               Hardship Withdrawal from Deferral and/or
Transferred Amounts Account.

 

In the event that the Committee, in its sole discretion, determines upon the
written request of a Participant in accordance with uniform procedures
established by the Committee, that the Participant has suffered an unforeseeable
financial emergency, the Company may pay to the Participant in a lump sum as
soon as administratively feasible following such determination, an amount
necessary to meet the emergency, but not exceeding the aggregate balance of such
Participant’s Deferral Account and/or Transferred Amount Account as of the date
of such

 

20

--------------------------------------------------------------------------------


 

payment (a “Hardship Withdrawal”).  Any such Hardship Withdrawal shall be
subject to any income tax withholding required under applicable law.

 

For purposes of this Section 6.4, an “unforeseeable financial emergency” shall
mean an event that the Committee determines to give rise to an unexpected need
for cash arising from an illness, casualty loss, sudden financial reversal, or
other such unforeseeable occurrence.  The amount of a Hardship Withdrawal may
not exceed the amount the Committee reasonably determines to be necessary to
meet such emergency needs (including taxes incurred by reason of a taxable
distribution).

 

The form of payment of the Hardship Withdrawal, the amount of the Participant’s
Deferral Account and/or Transferred Amount Account otherwise payable, and the
amounts deemed credited to the Investment Options under the Plan shall be paid,
reduced and adjusted to reflect the payment of the Hardship Withdrawal in the
same manner described in Section 6.3 applicable to In-Service Distributions.

 

6.5                               Form of Payment.

 

(a)                                  In General.  A Participant may elect to
receive that portion of his or her Account payable hereunder in one of the
following forms:

 

(i)                                     Annual payments of a fixed amount which
shall amortize the value of the Account over a period of five, ten, or fifteen
years (together, in the case of each annual payment, with interest and dividends
credited thereto after the payment commencement date pursuant to Sections 4.2
and 5.5 of the Plan); or

 

(ii)                                  A lump sum.

 

21

--------------------------------------------------------------------------------


 

Such an election must be made in writing in accordance with uniform procedures
established by the Committee no later than the date that is one (1) year and one
(1) day prior to the date of the Participant’s termination as a member of the
Board.  In the event a Participant fails to make a distribution election within
the time period prescribed, his or her Account shall be distributed in the form
of a lump sum.

 

(b)                                 Distribution of Company Common Stock.  In
the event the Company is required to distribute some or all of a Participant’s
Account in shares of Equitable Resources Common Stock in accordance with Plan
Sections 6.1 and/or 6.2, the aggregate amount of such shares shall be
distributed in the same manner as the Participant elected in subsection (a).  To
the extent the Participant elected an installment form of payment, the number of
shares of Equitable Common Stock to be distributed in each installment shall be
determined by multiplying (i) the aggregate number of shares of Equitable
Resources Common Stock deemed credited to the Participant’s Account as of the
installment payment date by (ii) a fraction, the numerator of which is one and
the denominator of which is the number of unpaid installments, and by rounding
the resulting number down to the next whole number.

 

6.6                               Payments to Beneficiaries.

 

In the event of a Participant’s death prior to the Participant’s termination of
membership on the Board, the Participant’s Beneficiary shall receive payment of
the Phantom Stock Account (if any), Participant’s Deferral Account and/or
Transferred Amount Account as soon as administratively feasible following the
Participant’s death in the form elected by the Participant pursuant to Section
6.5 of the Plan, less any income tax withholding required under applicable law. 
If no such election was made by the Participant, the Participant’s Beneficiary
shall receive payment of the Participant’s Account in the form of a lump sum. 
In the event of the Participant’s death after commencement of installment
payments under the Plan, but prior to receipt of his or her entire Account
(including, by way of clarification, the Participant’s Phantom Stock Account,

 

22

--------------------------------------------------------------------------------


 

if any), the Participant’s Beneficiary shall receive the remaining installment
payments at such times as such installments would have been paid to the
Participant until the Participant’s entire Account is paid.

 

6.7                               Small Benefit.

 

In the event that the value of a Participant’s Account is less than $5,000 as of
the Valuation Date immediately preceding the commencement of payment to the
Participant under the Plan, or the balance of the Participant’s Account payable
to any Beneficiary is less than $5,000 as of the Valuation Date immediately
preceding the commencement of payment to the Participant’s Beneficiary under the
Plan, the Committee may inform the Company and the Company, in its discretion,
may choose to pay the benefit in the form of a lump sum, notwithstanding any
provision of the Plan or an election of a Participant under Section 6.5 of the
Plan to the contrary.

 

ARTICLE VII

 

BENEFICIARY DESIGNATION

 

7.1                               Beneficiary Designation.

 

Each Participant shall have the sole right, at any time, to designate any person
or persons as his or her Beneficiary to whom payment may be made of any amounts
which may become payable in the event of his or her death prior to the complete
distribution to the Participant of his or her Account.  Any Beneficiary
designation shall be made in writing in accordance with uniform procedures
established by the Committee.  A Participant’s most recent Beneficiary
designation shall supersede all prior Beneficiary designations.  In the event a
Participant does not designate a Beneficiary under the Plan, any payments due
under the Plan shall be made first to the Participant’s spouse; if no spouse,
then in equal amounts to the Participant’s children; if no children, then to the
Participant’s estate.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

ADMINISTRATION

 

8.1                               Committee.

 

The Committee shall have sole discretion to:  (i) designate non-employee
directors eligible to participate in the Plan; (ii) interpret the provisions of
the Plan; (iii) supervise the administration and operation of the Plan; and
(iv) adopt rules and procedures governing the Plan.

 

8.2                               Investments.

 

The Benefits Investment Committee of the Company shall have the sole discretion
to choose the Investment Options available under the Plan and to change or
eliminate such Investment Options, from time to time, as it deems appropriate.

 

8.3                               Agents.

 

The Committee may delegate its administrative duties under the Plan to one or
more individuals, who may or may not be employees of the Company.

 

8.4                               Binding Effect of Decisions.

 

Any decision or action of the Committee with respect to any question arising out
of or in connection with the eligibility, participation, administration,
interpretation, and application of the Plan shall be final and binding upon all
persons having any interest in the Plan.

 

8.5                               Indemnification of Committees.

 

The Company shall indemnify and hold harmless the members of the Committee and
the Benefits Investment Committee and their duly appointed agents under Section
8.3 against any and all claims, losses, damages, expenses, or liabilities
arising from any action or failure to act

 

24

--------------------------------------------------------------------------------


 

with respect to the Plan, except in the case of gross negligence or willful
misconduct by any such member or agent of the Committee or Benefits Investment
Committee.

 

ARTICLE IX

 

AMENDMENT AND TERMINATION OF PLAN

 

9.1                               Amendment.

 

The Company (or its delegate) may at any time, or from time to time, modify or
amend any or all of the provisions of the Plan.  Where the action is to be taken
by the Company, it shall be accomplished by written action of the Board at a
meeting duly called at which a quorum is present and acting throughout.  Where
the action is to be taken by a delegate of the Company, it shall be accomplished
pursuant to any procedures established in the instrument delegating the
authority.  Regardless of whether the action is taken by the Company or its
delegate, no such modification or amendment shall have the effect of reducing
the value of any Participant’s Account under the Plan as it existed as of the
day before the effective date of such modification or amendment, without such
Participant’s prior written consent.  Written notice of any modification or
amendment to the Plan shall be provided to each Participant under the Plan.

 

9.2                               Termination.

 

The Company, in its sole discretion, may terminate this Plan at any time and for
any reason whatsoever by written action of the Board at a meeting duly called at
which a quorum is present and acting throughout; provided that such termination
shall not have the effect of reducing the value of any Participant’s Account
under the Plan as it existed on the day before the effective date of the
termination of the Plan without such Participant’s prior written consent. 
Notwithstanding any Participant election to the contrary, the Account of each
Participant under the Plan shall be paid as soon as administratively feasible
following the termination of the Plan.

 

25

--------------------------------------------------------------------------------


 

The Valuation Date for purposes of determining the value of Participants’
Accounts upon termination of the Plan shall be the date prior to the date of the
termination of the Plan.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1                        Funding.

 

The Company’s obligation to pay benefits under the Plan shall be merely an
unfunded and unsecured promise of the Company to pay money in the future. 
Except as otherwise provided in Sections 4.1(a) and 5.3, prior to the occurrence
of a Change in Control, the Company, in its sole discretion, may elect to make
contributions to an Irrevocable Trust to assist the Company in satisfying all or
any portion of its obligations under the Plan.  Regardless of whether the
Company elects to or otherwise contributes to an Irrevocable Trust, Plan
Participants, their Beneficiaries, and their heirs, successors and assigns,
shall have no secured interest or right, title or claim in any property or
assets of the Company.

 

Notwithstanding the foregoing, upon the occurrence of an event resulting in a
Change in Control, the Company shall make a contribution to an Irrevocable Trust
in an amount which, when added to the then value of any amounts previously
contributed to an Irrevocable Trust to assist the Company in satisfying all or
any portion of its obligations under the Plan, shall be sufficient to bring the
total value of assets held in the Irrevocable Trust to an amount not less than
the total value of all Participants’ Accounts under the Plan as of the Valuation
Date immediately preceding the Change in Control; provided that any such funds
contributed to an Irrevocable Trust pursuant to this Section 10.1 shall remain
subject to the claims of the Company’s general creditors and provided, further,
that such contribution shall reflect any Conversion Event described in Section
4.3.  Upon the occurrence of the Change in Control of the Company, all deferrals
to the Plan shall cease, any adjustments required by Section 4.3 shall be made
and the

 

26

--------------------------------------------------------------------------------


 

Company shall provide to the trustee of the Irrevocable Trust all Plan records
and other information necessary for the trustee to make payments to Participants
under the Plan in accordance with the terms of the Plan.

 

10.2                        Nonassignability.

 

No right or interest of a Participant or Beneficiary under the Plan may be
assigned, transferred, or subjected to alienation, anticipation, sale, pledge,
encumbrance or other legal process or in any manner be liable for or subject to
the debts or liabilities of any such Participant or Beneficiary, or any other
person.

 

10.3                        Legal Fees and Expenses.

 

It is the intent of the Company that no Participant be required to incur the
expenses associated with the enforcement of his or her rights under this Plan by
litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Participant hereunder.  Accordingly, if after a Change in Control it should
appear that the Company has failed to comply with any of its obligations under
this Plan, or in the event that the Company or any other person takes any action
to declare this Plan void or unenforceable, or institutes any litigation
designed to deny, or to recover from, the Participant the benefits intended to
be provided to such Participant hereunder, the Company irrevocably authorizes
such Participant to retain counsel of his or her choice, at the expense of the
Company as hereafter provided, to represent such Participant in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company in any jurisdiction.  The Company shall pay and be
solely responsible for any and all attorneys’ and related fees and expenses
incurred by such Participant as a result of the Company’s failure to perform
under this Plan or any provision thereof; or as a result of the Company or any
person contesting the validity or enforceability of this Plan or any provision
thereof.

 

27

--------------------------------------------------------------------------------


 

10.4                        Captions.

 

The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.

 

10.5                        Governing Law.

 

The provisions of the Plan shall be construed and interpreted according to the
laws of the Commonwealth of Pennsylvania.

 

10.6                        Successors.

 

The provisions of the Plan shall bind and inure to the benefit of the Company,
its affiliates, and their respective successors and assigns.  The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of the Company or a
participating affiliate and successors of any such corporation or other business
entity.

 

10.7                        Right to Continued Service.

 

Nothing contained herein shall be construed to confer upon any Participant the
right to continue to serve as a member of the Board or in any other capacity.

 

28

--------------------------------------------------------------------------------